December 8, 2011 DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS - DREYFUS TAX EXEMPT CASH MANAGEMENT Supplement to Prospectus dated June 1, 2011 As revised August 26, 2011 Agency Shares of Dreyfus Tax Exempt Cash Management (the “fund”) are no longer offered by the fund and have been terminated as a separately designated class of the fund. December 8, 2011 DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS - DREYFUS TAX EXEMPT CASH MANAGEMENT Supplement to Statement of Additional Information dated June 1, 2011 As revised December 1, 2011 Agency Shares of Dreyfus Tax Exempt Cash Management (the “Fund”) are no longer offered by the Fund and have been terminated as a separately designated class of the Fund.
